 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Troy Rainer Stinson,                               No. CV-19-00128-TUC-RCC
10                 Petitioner,                          ORDER
11   v.
12   Barbara Blanckensee,
13                 Respondent.
14
15          On October 17, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (“R&R”) in which she recommended the Court dismiss Petitioner Troy
17   Rainer Stinson’s Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a
18   Person in Federal Custody (“Petition”). (Doc. 25.) The R&R notified the parties they had
19   fourteen (14) days from the date of the R&R to file any objections. No objections have
20   been filed. The Court notes that the R&R was returned as undeliverable; however,
21   Petitioner was warned that the onus was on her1 to keep her mailing address current, and
22   that a failure to do so may lead to dismissal. (Doc. 7 at 2.)
23          If neither party objects to a magistrate judge’s report and recommendation, the
24   District Court is not required to review the magistrate judge’s decision under any
25   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

26   statute for review of a magistrate judge’s recommendation “does not preclude further

27   review by the district judge, sua sponte or at the request of a party, under a de novo or

28   1
      The court uses the feminine pronoun used by Petitioner, Respondent, and the Magistrate
     Judge. Stinson identifies as transgender. (Doc. 18 at 20.)
 1   any other standard.” Id. at 154.
 2          The Court has reviewed the Petition (Doc. 1), Respondent’s Answer (Docs. 13-14,
 3   18), Petitioner’s Reply (Doc. 15), and Judge Bowman’s R&R (Doc. 25). The Court finds
 4   the R&R well-reasoned and agrees with Judge Bowman’s conclusions.
 5          IT IS ORDERED the R&R is ADOPTED (Doc. 25) and Troy Rainer Stinson’s
 6   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is DENIED (Doc. 1).
 7   The Clerk of Court shall docket accordingly and close the case file in this matter.
 8          Dated this 23rd day of December, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
